      Case 1:11-cv-05845-LTS-JCF Document 372
                                          371 Filed 05/24/21
                                                    05/21/21 Page 1
                                                                  2 of 3
                                                                       4




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


MARK NUNEZ, et al.,

                                Plaintiffs,

                  -against-                                 STIPULATION AND ORDER
                                                             REGARDING ACCESS TO
THE CITY OF NEW YORK, et al.,                                 PROTECTED HEALTH
                                                                 INFORMATION
                               Defendants.
                                                                 11 Civ. 5845 (LTS)(JCF)


UNITED STATES OF AMERICA,

                                Plaintiff-Intervenor,

                  -against-

CITY OF NEW YORK and NEW YORK CITY
DEPARTMENT OF CORRECTION,

                              Defendants.


       This stipulation and order is entered into by and among Defendant City of New York
(“City”), and the Nunez Court Appointed Independent Monitor (“Monitor”), Steven J. Martin,
and his team, 1 to grant access to certain protected health information that the Monitor deems
necessary to assess compliance under § A., ¶ 5 of the Nunez Remedial Order (“Order”) (Dkt.
Entry 350), entered into by the parties on August 5, 2020, and endorsed by Your Honor on
August 14, 2020;

       WHEREAS, § A., ¶ 5 of the Order, concerning incarcerated individuals involved in
numerous uses of force incidents, requires that “[w]ithin 60 days of the Order Date, the
Department shall, in consultation with the Monitor and Correctional Health Services, develop,
adopt, and implement a plan so that: (i) health care professionals individually evaluate any
Incarcerated Individual who has been involved in a significant number of Use of Force Incidents
during a Reporting Period to determine whether any mental health needs of the Incarcerated

1
 The Monitor was appointed pursuant to Nunez Consent Judgment (see Dkt. Entry 249), §XX.
(Monitoring) ¶ 1 and is responsible for assessing compliance with the provisions of the Consent
Judgment and the Remedial Order (Dkt. Entry 350).
      Case 1:11-cv-05845-LTS-JCF Document 372
                                          371 Filed 05/24/21
                                                    05/21/21 Page 2
                                                                  3 of 3
                                                                       4




Individual are not being adequately addressed; and (ii) the Department assesses whether
existing security and management protocols are appropriate for these Incarcerated Individuals.
This plan shall be subject to the approval of the Monitor”;

       WHEREAS, the Monitor requests additional information from Correctional Health
Services (“CHS”) to assess the City Defendants’ compliance with § A., ¶ 5 of the Order;

        NOW, THEREFORE, the City of New York, and the Nunez Monitor stipulate and
agree, and IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:

       1. The Monitor shall have access to certain protected health information necessary to
          assess compliance with § A., ¶ 5 of the Order, including, but not limited to, whether
          an inmate was subject to additional sessions with a mental health professional, if an
          individual is on medication, and, if an individual is on medication, whether the
          medication dosage(s) was evaluated, because disclosure of such information is
          required to assess compliance and the interests of justice significantly outweighs the
          need for confidentiality, see Mental Hygiene Law 33.13(c)(1);

       2. The Monitor agrees that this information will be kept confidential, and it shall not be
          disseminated to anyone outside of the Monitor and his team; and

       3. The Monitor agrees not to publicly discuss, in his Monitor reports or otherwise,
          protected health information in such a way that would identify an individual inmate.



                                                                  DATED
                                                                  May 20, 2021

FOR THE NUNEZ MONITOR:


s/ Steve J. Martin
STEVE J. MARTIN




                                               2
      Case 1:11-cv-05845-LTS-JCF Document 372
                                          371 Filed 05/24/21
                                                    05/21/21 Page 3
                                                                  4 of 3
                                                                       4




FOR DEFENDANTS CITY OF NEW YORK AND DEPARTMENT OF CORRECTION:

JAMES E. JOHNSON
Corporation Counsel for the City of New York

By:

_s/ Kimberly Joyce_______________
KIMBERLY JOYCE
100 Church Street
New York, New York 10007
Telephone: (212) 356-2300
Email: kjoyce@law.nyc.gov

                                SO ORDERED this _____
                                                 24th day of __________________,
                                                                          May 2021

                                                   ______________________________
                                                     /s/ Laura Taylor Swain
                                                   LAURA TAYLOR SWAIN
                                                   UNITED STATES DISTRICT JUDGE




                                               3
